Title: To George Washington from Benjamin Lincoln, 17 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Private
                     My dear General
                     Philadelphia July 17th 1782
                  
                  I have revolved in my mind the question you proposed yesterday morning Viz. whether the French troops should halt at Baltimore or more farther Northward I am fully in opinion, As they have left Virginia where I think they should have remained, that they should not Halt short of Trenton unless future information should require it.
                  Because by coming Northward it will menace the enemy in New York and have a tendency to prevent their detaching while Halting at Baltimore will have quite a different effect.
                  Because by moving north your whole force will be so concentred that with Speed facility & with secrecy a movment may be made against some of the enemys posts in Canada at a time when all expectations of different operations shall cease.
                  Because the farther northward you move the troops, more healthy is the climate and less will be the expence of supporting the Men.
                  Because benefits will arise by moving the troops Northward and I think no evil can therefrom ensue—For I take it to be a point which will not be controverted that unless we have a naval superiority no attempt can be made against Charlestown with rational hopes of success—If we have a superior naval force the troops can embark at this post and there is no reason to expect that transports can be procured or arrive here & fitted for sea sooner than the troops could reach this place even from the North river and from every appearance if a fleet does arrive it will be so late, & their stay so short that we may not expect time will be given to move with teams from Baltimore to cooperate besides if you should land in Stono where I think we must land there will be little need of teams the Hundred with General Green, I suppose he has that number, will be sufficient untill others can be collected from the back parts of North Carolina from whence they might soon come to our aid and each bring a load of flour.
                  As these reasons are in my opinion fully sufficient to justify moving, the French troops Northward of this city and even to the North river I shall not take up your time by adding.  But that I am with perfect esteem My Dr General your affectionate humble servant
                  
                     B. Lincoln
                  
               